DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve dome must be shown or the feature(s) canceled from the claim(s) 7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein each coil arrangement has a seal between the respective second coil and the second control unit and/or the first control unit”.  It is unclear which seal (310, 320) this claim refers to or if it refers to one of the housings (120, 220).
Claim 7 recites “The valve arrangement as claimed in any of the preceding claims, wherein each coil arrangement has a seal between the respective second coil and the valve to which the coil arrangement is assigned, or to a valve dome of this valve”. It is unclear which seal (310, 320) this claim refers to and how it relates with the valve domes.  It is also unclear what feature the claimed “valve dome” refers to.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besier et al (WO 2017/148968).  Besier et al (US 2019/0031165) is relied upon as a translation.
As per claim 1, Besier et al discloses a valve arrangement (Fig. 1) comprising: 
a number of valves (96, 104, 150), 
a number of coil arrangements ([0066]), 
wherein a respective coil arrangement ([0066]) is assigned to each valve for actuating the valve, and 
wherein each coil arrangement has a first coil ([0066]) and a second coil ([0066]), 
a first control unit (250), and 
a second control unit (254), 
wherein the first control unit is connected to all first coils in order to actuate these ([0066]), 
wherein the second control unit is connected to all second coils in order to actuate these ([0066]), and 
wherein each valve can be operated both by the first coil and by the second coil of the coil arrangement assigned thereto, independently of each other ([0066]). 

As per claim 12, Besier et al discloses the valve arrangement as claimed in claim 1, wherein the valve arrangement has a plurality of valves (96, 104, 150). 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 5-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (WO 2017/148968) in view of Rey et al (US 4,859,005).  Besier et al (US 2019/0031165) is relied upon as a translation for Besier et al (WO 2017/148968).
As per claim 3, Besier et al discloses the valve arrangement as claimed in claim 1, but does not disclose wherein the first coils are electrically isolated from the second 
Rey et al discloses a fluid valve wherein the first coils are electrically isolated from the second coils (Independent coil control requires electrical isolation; Col. 8, lines 49-55), and/or wherein the first control unit is electrically isolated from the second control unit.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
	As per claim 5, Besier et al discloses the valve arrangement as claimed in claim 1, but does not disclose wherein each coil arrangement has a seal between the respective first coil and the respective second coil. 
Rey et al discloses a fluid valve wherein each coil arrangement has a seal (128) between the respective first coil and the respective second coil.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
As per claim 6, Besier et al discloses the valve arrangement as claimed in claim 1, but does not disclose wherein each coil arrangement has a seal between the respective second coil and the second control unit and/or the first control unit. 
Rey et al discloses a fluid valve wherein each coil arrangement has a seal (128) between the respective second coil and the second control unit and/or the first control 
As per claim 7, Besier et al discloses the valve arrangement as claimed in any of the preceding claims, but does not disclose wherein each coil arrangement has a seal between the respective second coil and the valve to which the coil arrangement is assigned, or to a valve dome of this valve. 
Rey et al discloses a fluid valve wherein each coil arrangement has a seal (128) between the respective second coil and the valve to which the coil arrangement is assigned, or to a valve dome of this valve.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
As per claim 8, Besier et al discloses the valve arrangement as claimed in claim 1, but does not disclose wherein each first coil has a respective surrounding first coil housing, and/or wherein each second coil has a respective surrounding second coil housing. 
Rey et al discloses a fluid valve wherein each first coil has a respective surrounding first coil housing (189), and/or wherein each second coil has a respective surrounding second coil housing (190, 192, 202).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
As per claim 9, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 8.  Rey et al further discloses wherein each second coil housing has a cone (196, 198, 204) for receiving the respective first coil housing of the coil arrangement.
As per claim 10, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 8.  Rey et al further discloses wherein the first coil housing and the second coil housing of each coil arrangement overlap (Coils 150, 140 overlap in the axial direction).
As per claim 11, Besier et al discloses the valve arrangement as claimed in claim 1, but does not disclose wherein the first coils are not connected to the second control unit, and/or wherein the second coils are not connected to the first control unit. 
Rey et al discloses a fluid valve wherein the first coils are not connected to the second control unit (Independent coil control requires electrical isolation; Col. 8, lines 49-55), and/or wherein the second coils are not connected to the first control unit.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
As per claim 13, Besier et al discloses a brake system (Fig. 1) comprising: a valve arrangement as claimed in claim 1, wherein the valves of the valve arrangement 
Rey et al discloses a fluid valve comprising a number of brake cylinders (Col. 1, lines 60-66).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel brakes of Besier et al by using brake cylinders as taught by Rey et al in order to provide effective braking.
	As per claim 14, Besier et al and Rey et al disclose the brake system as claimed in claim 13.  Besier et al further discloses wherein the brake system is a brake-by-wire system ([0024]). 
As per claim 15, Besier et al and Rey et al disclose the brake system as claimed in claim 14.  Besier et al further discloses which furthermore comprises a pedal simulator (158), and wherein the valves of the valve arrangement are connected from and/or to the pedal simulator for controlling a hydraulic flow (150; [0041]). 
As per claim 16, Besier et al and Rey et al disclose the brake system as claimed in claim 13.  Besier et al further discloses which furthermore comprises a pedal simulator (158), and wherein the valves of the valve arrangement are connected from and/or to the pedal simulator for controlling a hydraulic flow (150; [0041]). 
As per claim 17, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 9.  Rey et al further discloses wherein the first coil housing and the second coil housing of each coil arrangement overlap (Coils 150, 140 overlap in the axial direction). 

Rey et al discloses a fluid valve wherein the first coils are electrically isolated from the second coils (Independent coil control requires electrical isolation; Col. 8, lines 49-55), and/or wherein the first control unit is electrically isolated from the second control unit.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
11.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (WO 2017/148968) in view of Parker et al (US 2004/0070302).  Besier et al (US 2019/0031165) is relied upon as a translation for Besier et al (WO 2017/148968).
As per claim 4, Besier et al disclose the valve arrangement as claimed in claim 1, but do not disclose wherein the first coils are connected to a first circuit board of the first control unit by contact pins, and/or wherein the second coils are connected to a second circuit board of the first control unit by contact pins. 
Parker et al discloses a coil assembly wherein the first coils are connected to a first circuit board (84) of the first control unit by contact pins ([0009]), and/or wherein the second coils are connected to a second circuit board of the first control unit by contact pins.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solenoid valves of Besier et al .
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake system	
Feigel (US 2018/0334146).
	Double Coil Solenoid Valve	
Yamamuro (US 5,445,189).
Maehara (GB 2225168).
Every et al (US 4,668,023).
Ha (US 4,590,406).
Yamanaka et al (US 4,337,794).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657